Exhibit 10.30

Summit Materials, LLC

2900 K Street, NW #150 • Harbourside Building, North Tower • Washington, DC
20007

P: 202-339-9509 • F: 202-339-9517

August 14, 2009

Mr. Damian Murphy

10701 West 163rd Street

Overland Park, KS

66062

Subject:     Offer of Employment as Regional President

Dear Mr. Murphy:

I am pleased to confirm our offer of employment as a Regional President of
Summit Materials, LLC (the “Company’’), as set forth in this letter agreement
(this “Letter Agreement”). This Letter Agreement will be effective upon your
commencement of employment with the Company, which is expected to be on or about
September 1, 2009 (the “Effective Date”).

We believe that the Company will offer you a rewarding and challenging career
opportunity, and we look forward to working with you.

Compensation and Benefits

Your compensation and benefits are as set forth below.

 

  a. Annual Base Salary: You will receive an annual base salary of $250,000 (the
“Base Salary”), payable in installments, in accordance with the Company’s
standard payroll procedures. Your Base Salary will be considered for adjustment
in succeeding years as part of our normal year-end performance management and
compensation process.

 

  b. Annual Bonus: You will be eligible for an annual bonus subject to such
annual targets (which may include, but are not limited to, targets related to
your performance and the Company’s financial performance) as the Company may
establish from time to time. For 2009, you will be entitled to a guaranteed
minimum bonus of $125,000, payable in February 2010, subject to your continued
employment with the Company through the date the bonus is payable. Payment will
be made by February 15th, 2010.

 

  c. Vacation: You will be entitled to four weeks of vacation annually, prorated
in your first year, in accordance with Company policy.

 

  d. Automobile Allowance: You will be entitled to an automobile allowance
equivalent to or improved upon your current allowance (to be discussed).

 

  e. Benefit Programs: You and your eligible family members are eligible for
participation in employee benefit plans, policies and programs provided by the
Company, on such terms and conditions as are generally provided to
similarly-situated employees of the Company from time-to-time. Such plans will
be initially equivalent to or improved upon current benefits received.



--------------------------------------------------------------------------------

Equity Interest

You will also be granted Class D equity interests in the Company equal to seven
percent of the Class D equity interests currently available for grant to
employees. The grants will be subject to the same vesting and other terms and
conditions as current grants to other senior executives of the Company.

Effect of Termination of Employment

Your employment with the Company will be “at-will,” which means that you may
leave the Company, or the Company may require you to leave its employ, for any
reason, or no reason, at any time, except as otherwise required by law.
Regardless of the reason for your termination of employment, you will be
entitled to payment of your accrued but unpaid base salary and vacation to your
termination date.

In addition, if the Company terminates your employment at any time without Cause
(as defined below), you will be entitled to payment of the following: (A) two
years of Base Salary, plus (B) if you are terminated before the second
anniversary of the Effective Date, the Base Salary that would have been payable
to you through such second anniversary had you remained in employment with the
Company. These severance payments will be made in accordance with the Company’s
normal payroll procedures, and are subject to your execution and non-revocation
of a general release and waiver in a form acceptable to the Company that you
execute within twenty-one (21) working days following the date your employment
terminates.

For purposes of this Letter Agreement, “Cause” shall mean: (A) your willful
misconduct in the performance of your duties as an employee. (B) your continued
failure after notice, or refusal, to perform your duties as an employee (other
than due to your illness), (C) your material violation of a reasonable written
code of conduct applicable to you as an employee, or (D) your conviction of, or
plea of nolo contendere to, a felony, or of any other crime involving moral
turpitude.

Performance of Duties

You will devote your attention and time during working hours to the business of
the Company and use your best efforts to perform such duties and
responsibilities, as are consistent with your position and as shall, from time
to time, be reasonably assigned to you by the Company’s management.

Other Terms

 

  a. Assignment of this Agreement. This Letter Agreement is personal to you and
shall not be assignable by you without the prior written consent of an
authorized employee of the Company. This Letter Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns. The
Company may assign this Letter Agreement to any affiliate or successor upon your
approval. Such approval shall not be unreasonably withheld.

 

  b. Merger of Terms. This Letter Agreement supersedes all prior discussions and
agreements between you and the Company with respect to the subject matters
covered in this Letter Agreement.



--------------------------------------------------------------------------------

  c. Severability; Captions. In the event that any provision of this Letter
Agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this Letter Agreement will be unaffected thereby and
will remain in full force and effect to the fullest extent permitted by law. The
captions of this Letter Agreement are not part of the provisions of this Letter
Agreement and will have no force or effect.

 

  d. Governing Law; Amendments. This Letter Agreement shall be governed by and
construed in accordance with the laws of the state of New York, without regard
to conflicts of laws principles thereof that would direct the application of the
laws of any other jurisdiction. This Letter Agreement may not be amended or
modified other than by a written agreement executed by you and an authorized
employee of the Company.

 

  e. Withholding Requirements. All amounts paid or provided to you under this
Letter Agreement will be subject to any applicable income, payroll or other tax
withholding requirements.

Please acknowledge your agreement with the terms of this Letter Agreement by
signing and dating the enclosed copy and returning it to the Company.

All of us at the Company are pleased to have you join the Company and believe
that you will find significant career opportunities and challenges that will be
professionally rewarding and mutually satisfying.

Sincerely,

 

LOGO [g62652ex10_31pg3a.jpg]

     

Accepted and Agreed:

     

Damian Murphy

     

LOGO [g62652ex10_31pg3b.jpg]

   8/23/09   

 

  

Signature

  

Date

  



--------------------------------------------------------------------------------

Summary of Class D Interest Terms

*Below please find a brief summary of the terms of the Class D Interests. They
operate much like stop options. Please not that the specific provisions of the
subscription agreement and LP agreement govern the terms of these interests and
the below is to be used for overview/summary purposes only.

Overview

 

  •   Class D-1 Interests - These interests represent the 10% profits interests
issued to Management. (1/2 of these interests are Time Vested and 1/2 are
Performance Vested (at 1.75x MOIC)) Please see below for an explanation of the
two types and how they vest.

 

  •   Class D-2 Interests – Are an additional 1% Performance Vested Interests
for management that are all 3.0 MOIC Vesting Interests.

 

  •   Upon termination all Unvested interests are forfeited.

Time Vesting Interests

 

  •   0% vest the first year

 

  •   20% vest on the first anniversary of the Closing Date

 

  •   thereafter, an additional 1.667%% vest on the last day of each month (such
that all the Time Vested Interests will be fully vested upon the 5th anniversary
of the Closing)

 

  •   However, upon a Change of Control, all unvested Time Vested Interests will
vest

MOIC/Performance Vesting Interests

 

  •   These interests are initially Unvested and vest upon the achievement of
certain performance hurdles.

 

  •   1.75 MOIC Vesting Interests vest when the Company has received aggregate
cash proceeds or distributed marketable securities having a Fair Market Value
equal to at least 175% of its aggregate Capital Contributions. If this hurdle is
met ALL 1.75 MOIC Vesting Interests immediately vest.

 

  •   3.0 MOIC Vesting Interests vest when the Company has received aggregate
cash proceeds or distributed marketable securities having a Fair Market Value
equal to at least 300% of its aggregate Capital Contributions. However, none of
the 3.0 MOIC Vesting Interests shall vest following the 8th anniversary of the
Closing Date.